Title: To George Washington from Brigadier General William Winds, 4 July 1778
From: Winds, William
To: Washington, George


          
            Dear General
            Hd Qrs Elizabeth Town [N.J.] July 4th 1778
          
          I am happy in having it in My power to Inform you, from What I think pretty Good
            Authority, that there has not lately been any Material Movements of the Enemy about New
            York or the Islands Dependant on it, no troops are Yet Come from Middletown to Either of
            the above places, Nearly the Whole Strength of the Enemy on York Island are said to be
            Collected at & Near Kings Bridge.
          A Person Who lately Made his Escape from New York By swiming across the North River,
            Informs me he has Counted all the Troops on York Island, & Declares, there are
            not 2000 Men Including Delanceys Corps. I Expect soon to be Able to Give your Excellency
            a particular Account of the strength & position of the troops on Staten
            Island.
          I have heard that 600 or 700 Prisoners have been landed there from Philadelphia of
            Which I shall soon be better Informed than at present. I am Respectfully Your
            Excellencys Most Obdt Hume servt
          
            Wm Winds B:G:
          
        